UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: December 31 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. Ramius Strategic Volatility Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of March 31, 2013 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 95.6% Fidelity Institutional Money Market Fund, 0.10%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $72,542,326) TOTAL INVESTMENTS – 95.6% (Cost $72,542,326) Other Assets in Excess of Liabilities2 – 4.4% TOTAL NET ASSETS – 100.0% $ 1 The rate is the annualized seven-day yield at period end. 2 Includes appreciation (depreciation) on swap contracts. See accompanying Notes to Schedule of Investments. Ramius Strategic Volatility Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of March 31, 2013 (Unaudited) SWAP CONTRACTS TOTAL RETURN SWAPS Counterparty Reference Index Notional Amount Pay/Receive Total Return on Reference Index Financing Rate2 Maturity Date Premium Paid (Received) Unrealized Appreciation (Depreciation) Barclays BCCFBKAP Index $ Receive % 10/31/2017 $ $ ) Barclays BEFSDHVP Index Receive 10/23/2017 - Barclays BEFSEDHS Index Receive 10/25/2017 - ) Barclays BEFSRCCE Index Receive 10/25/2017 - ) Barclays BEFSRCERIndex Receive 10/25/2017 - ) Barclays BEFSRPSCIndex Receive 10/25/2017 - ) Barclays BXCS1682Index Receive 10/31/2017 ) ) Barclays SPDVIXP Index Receive 10/31/2017 - ) Barclays SPVXMP Index Pay 10/31/2017 - Barclays SPVXSP Index Receive 10/31/2017 - ) Credit Suisse CSEADVOLIndex Receive 11/5/2013 ) ) Credit Suisse CSGADLSE Index Receive 10/25/2013 ) Credit Suisse CSVIOEUS Index Receive N/A 10/31/2013 ) - J.P. Morgan JPVOLEMO Index Receive N/A 6/20/2013 - Merrill Lynch MLESDLVS Index Receive 12/20/2013 - ) Merrill Lynch MLESLSVS Index Receive 12/19/2013 - Morgan Stanley MSUSVXTI Index Receive 2/27/2014 ) Societe General SGIXUSGR Index Receive 11/5/2013 79 ) Societe General SGIXVIB2 Index Receive 1-Month USD-LIBOR plus 0.50% 11/5/2013 ) Societe General SGIXVIER Index Receive 11/5/2013 ) Societe General SGMDDHUS Index Receive 11/3/2017 ) UBS CMLST08 Index Receive N/A 10/26/2017 - ) UBS UBCIV24 Index Receive 10/31/2017 - UBS UBEMACS Index Receive 10/30/2017 - ) TOTAL SWAPS CONTRACTS $ $ ) 2 Financing rate is based upon predetermined notional amounts. See accompanying Notes to Schedule of Investments. Ramius Strategic Volatility Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Note 1 – Organization Ramius Strategic Volatility Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to achieve positive return in extended unfavorableequity markets (such as a long-term decline in the equity markets) while minimizing the cost of providing such protection in other market environments. The Fund commenced investment operations on October 1, 2012, with two classes of shares, Class A and Class I. (a) Consolidation of Subsidiary The Ramius Strategic Volatility Fund may invest up to 25% of its total assets in the subsidiary, a wholly-owned and controlled subsidiary formed under the laws of the Cayman Islands (the “Subsidiary”).The consolidated Schedules of Investments, Statement of Assets and Liabilities, Statements of Operations, Statement of Changes in Net Assets and Financial Highlights of the Ramius Strategic Volatility Fund include the accounts of the Subsidiary. All inter-company accounts and transactions have been eliminated in the consolidation for the Fund. The Subsidiary is advised by Ramius Alternative Solutions LLC and acts as an investment vehicle in order to effect certain investments consistent with the Fund’s investment objectives and policies specified in the Fund’s prospectus and statement of additional information. The Subsidiary may invest without limitation in commodity-linked swap agreements.The inception date of the Subsidiary was October 26, 2012.As of March 31, 2013, net assets of the Fund were $75,919,525, of which $9,813,756, or approximately 13%, represented the Fund’s ownership of the shares of the Subsidiary. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded. The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Ramius Strategic Volatility Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS - Continued March 31, 2013 (Unaudited) (b) Swap Contracts Swap agreements are over-the-counter contracts entered into primarily by institutional investors.In a standard "swap" transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investment or instrument.The gross returns to be exchanged or "swapped" between the parties are generally calculated with respect to a "notional amount" (i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate) in a particular foreign currency, or in a "basket" of swaps or securities or commodities representing a particular index. The Fund intends to enter into total return swap contracts for investment purposes.Total return swaps are contracts in which one party agrees to make periodic payments based on the change in market value of the underlying assets, which may include a specified security, basket of securities or security indexes during the specified period, in return for periodic payments based on a fixed or variable interest rate of the total return from other underlying assets. Total return swap agreements may be used to obtain exposure to a security or market without owning or taking physical custody of such security or market, including in cases in which there may be disadvantages associated with direct ownership of a particular security. In a typical total return equity swap, payments made by the Fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity security, a combination of such securities, or an index). That is, one party agrees to pay another party the return on a stock, basket of stocks, or stock index in return for a specified interest rate. By entering into an equity index swap, for example, the index receiver can gain exposure to stocks making up the index of securities without actually purchasing those stocks. Total return swaps involve not only the risk associated with the investment in the underlying securities, but also the risk of the counterparty not fulfilling its obligations under the agreement. The total return swap contracts are marked-to-market daily using fair value estimates provided by an independent pricing service.Changes in value are recorded as unrealized appreciation (depreciation). Unrealized gains are reported as an asset and unrealized losses are reported as a liability. The change in value of swaps, including accruals of periodic amounts of interest to be paid or received on swaps, is reported as unrealized gains or losses. Gains or losses are realized upon termination of the contracts.Premiums paid to or by the Fund are accrued daily and included in realized gain or loss on swaps.The risk of loss under a swap contract may exceed the amount recorded as an asset or a liability on the Statement of Assets and Liabilities. The notional amount of a swap contract is the reference amount pursuant to which the counterparties make payments. For swaps in which the referenced obligation is an index, in the event of default of any debt security included in the corresponding index, the Fund pays or receives the percentage of the corresponding index that the defaulted security comprises (1) multiplied by the notional value and (2) multiplied by the ratio of one minus the ratio of the market value of the defaulted debt security to its par value. Risks associated with swap contracts include changes in the returns of underlying instruments, failure of the counterparties to perform under the contracts’ terms and the possible lack of liquidity with respect to the contracts. (c) Money Market Investments The Fund invests a significant amount (95.6% as of March 31, 2013) in the Fidelity Institutional Money Market Fund (“FMPXX”).FMPXX invests in U.S. dollar-denominated money market securities of domestic and foreign issuers rated in the highest category by at least two nationally recognized rating services or by one if only one rating service has rated a security, or, if unrated, determined to be of equivalent quality by Fidelity Management & Research Company, U.S. Government securities and repurchase agreements. FMPXX may invest more than 25% of its total assets in the financial services sector.FMPXX invests in compliance with industry-standard regulatory requirements for money market funds for the quality, maturity, and diversification of investments. An investment in FMPXX is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although FMPXX seeks to preserve the value of investment at $1.00 per share, it is possible to lose money by investing in FMPXX. Ramius Strategic Volatility Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS - Continued March 31, 2013 (Unaudited) FMPXX files complete Semi-Annual and Annual Reports with the U.S. Securities and Exchange Commission for semi-annual and annual periods of each fiscal year on Form N-CSR. The Forms N-CSR are available on the website of the U.S. Securities and Exchange Commission at www.sec.gov, and may also be viewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Note 3 – Federal Income Taxes At March 31, 2013, the cost of securities on a tax basis and gross unrealized appreciation and (depreciation) on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation - Gross unrealized depreciation - Net unrealized appreciation (depreciation) on investments $
